Title: Mathew Carey to Thomas Jefferson, 21 January 1812
From: Carey, Mathew
To: Jefferson, Thomas


          
                  Sir, 
                  Philada  January 21. 1812.
          
		  
		  Your parliamentary Manual has been for a long time out of print, & in demand. I have written to the publisher, Mr S. H. Smith, to enquire whether he has any objection to a republication of it. And wish to be informed by you, whether, if he consents to its being reprinted, you have any alterations or improvements
			 to make in it. 
		  
          I am, sir, very respectfully, Your obt hble servtMathew Carey
        